Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 01/25/2021 claims 1, 6, 18 are amended, claims 4, 5, 9, 11 are canceled, wherein claims 1-3, 6-8, 10, 12-20 are pending, and claims 1, 6, 18 are recited in independent form. The Applicant has amended claims 1, 6, 18 to contain allowable subject matter. The Amendment incorporates allowable subject matter not taught by the art made of record, which is also no obvious therefrom.  
Claim 1 as presently set forth contain the distinguishing limitations “wherein the determining comprises at least one of: determining the new timing advance as an average of the current timing advance and the received timing difference; and  determining the new timing advance as TA(n+1) = TA(n) + ɛ*(ΔTp(n) –TA(n)), wherein TA(n+1) is the new timing advance, TA(n) is the current timing advance, ΔTp(n) is the received timing difference, and ɛ is a coefficient smaller than 0.5; and using the determined new timing advance for one or more transmissions by the first node over one or more wireless links” wherein the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, when the limitation is considered together with all the limitations,  according to at least the reasoning set forth below. 
Claim 6 as presently set forth contain the distinguishing limitations “wherein the determining comprises at least one of: determining the new timing advance as an average of the current timing advance and the received timing difference; and  determining the new timing advance as TA(n+1) = TA(n) + ɛ*(ΔTp(n) –TA(n)), wherein TA(n+1) is the new timing advance, TA(n) is the current timing advance, ΔTp(n) is the received timing difference, and ɛ is a 
Claim 18 as presently set forth contain the distinguishing limitations “wherein the determining comprises at least one of: determining the new timing advance as an average of the current timing advance and the received timing difference; and  determining the new timing advance as TA(n+1) = TA(n) + ɛ*(ΔTp(n) –TA(n)), wherein TA(n+1) is the new timing advance, TA(n) is the current timing advance, ΔTp(n) is the received timing difference, and ɛ is a coefficient smaller than 0.5; and using the determined new timing advance for one or more transmissions by the first node over one or more wireless links” wherein the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, when the limitation is considered together with all the limitations,  according to at least the reasoning set forth below.
The independent claims require the limitations noted with respect to 1, 6, 18 above wherein the claims are distinguished over the prior art made of record, wherein United States Patent Application Publication US-20200053682 to Abedini et al (hereinafter d1) in view of WIPO Publication WO-2020086826 to Li et al (relying on US provisional application 62/750,563 which fully supports the cited sections) (hereinafter d2), which represent the closest prior art of record. The prior art of record at best teach techniques related to wireless communications wherein the techniques are implemented in a system context (see d1 Fig. 1) including at least a 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 6, 18 as the remaining pending claims depend from claims 1, 6, 18 add further limitations, the prior art, alone or in 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200100298 A1 to Pan; Kyle Jung-Lin et al. discloses integrated access and backhaul ( IAB) system, an access WTRU may receive a random access channel (RACH) occasion (RO) configuration comprising one or more RO resources from a first integrated access backhaul ( IAB) node. The access WTRU may receive an indication that one or more of the configured RO resources have an overlap with one or more IAB node RO resources. The access WTRU may monitor and receive the ROI indicating the configured RO resources that overlap with the one or more IAB node RO resources. Based on the received ROI and the configured RO resources, the access WTRU may determine one or more RO resources available for PRACH transmission. The access WTRU may select an RO resource from the available RO resources for PRACH 

US 20200053712 A1 to Josan; Awlok Singh et al. discloses adjustment of an uplink timing at a user equipment (UE) based on switching a beamformed transmission beam used for communications between the UE and a base station. The UE and base station may establish a connection via a first beamformed transmission beam and an uplink timing of the first beamformed transmission beam may be determined. A timing difference between the first beamformed transmission beam and a second beamformed transmission beam may be identified and, in the event that communications are switched from the first beamformed transmission beam to the second beamformed transmission beam, the uplink timing may be adjusted based at least in part on the timing difference. Such uplink timing adjustment may be made autonomously at the UE, and may be made irrespective of a magnitude of the adjustment.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643